

	

		II

		109th CONGRESS

		2d Session

		S. 2600

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mr. Warner (for himself

			 and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To equalize authorities to provide

		  allowances, benefits, and gratuities to civilian personnel of the United States

		  Government in Iraq and Afghanistan, and for other purposes.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)As part of the United States effort to

			 bring democracy and freedom to Iraq and Afghanistan, employees of a broad range

			 of Federal agencies are needed to serve in those countries, furnishing

			 expertise to their counterpart agencies in the Government of Iraq and the

			 Government of Afghanistan.

			(2)While the heads of a number of Federal

			 agencies already possess authority to provide to their personnel serving abroad

			 allowances, benefits, and death gratuities comparable to those provided by the

			 Secretary of State to similarly-situated Foreign Service personnel serving

			 abroad, other agency heads do not possess such authority.

			(3)In order to assist the United States

			 Government in recruiting personnel to serve in Iraq and Afghanistan, and to

			 avoid inequities in allowances, benefits, and death gratuities among

			 similarly-situated United States Government civilian personnel serving in these

			 countries, it is essential that the heads of all agencies that have personnel

			 serving in Iraq and Afghanistan have the same basic authority with respect to

			 allowances, benefits, and death gratuities for such personnel.

			2.Authority to equalize

			 allowances, benefits, and gratuities of personnel serving in Iraq and

			 Afghanistan

			(a)In

			 generalDuring any fiscal

			 year, the head of an agency may, in the agency head's discretion, provide to an

			 individual employed by, or assigned or detailed to, such agency allowances,

			 benefits, and gratuities comparable to those provided by the Secretary of State

			 to officers and employees of the Foreign Service under section 413 and chapter

			 9 of title I of the Foreign Service Act of 1980 (22 U.S.C. 3973; 4081 et seq.),

			 if the duty station of such individual is in Iraq or Afghanistan.

			(b)ConstructionNothing in this section shall be construed

			 to impair or otherwise affect the authority of the head of an agency under any

			 other provision of law.

			(c)Applicability

			 of certain authoritiesSection 912(a) of the Internal Revenue Code

			 of 1986 shall apply with respect to amounts received as allowances or otherwise

			 under this section in the same manner as section 912 of the Internal Revenue

			 Code of 1986 applies with respect to amounts received by civilian officers or

			 employees as allowances or otherwise under chapter 9 of title I of the Foreign

			 Service Act of 1980.

			

